



Exhibit 10.34
RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
GATES INDUSTRIAL CORPORATION PLC
2018 OMNIBUS INCENTIVE PLAN
TIME-BASED VESTING AWARD
(Employee)
Gates Industrial Corporation plc (the “Company”), pursuant to its 2018 Omnibus
Incentive Plan, as it may be amended and restated from time to time (the
“Plan”), hereby grants to the Participant set forth below, the number of
Restricted Stock Units set forth below. The Restricted Stock Units are subject
to all of the terms and conditions as set forth herein, in the Restricted Stock
Unit Agreement (attached hereto), and in the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.
Participant:
[Insert Participant Name]

Date of Grant:
[Insert Date of Grant]

Number of
Restricted Stock Units:
[Insert No. of Restricted Stock Units Granted]

Vesting Schedule:
Provided the Participant has not undergone a Termination at the time of each
applicable vesting date (or event):

•
1/3 of the Restricted Stock Units will vest on [Insert Date];

•
1/3 of the Restricted Stock Units will vest on [Insert Date]; and

•
the remaining unvested Restricted Stock Units will vest on [Insert Date];

provided, however, that in the event that (i) prior to a Change in Control, the
Participant undergoes a Termination as a result of such Participant’s death or
Disability, or (ii) on or following a Change in Control, such Participant
undergoes a Termination by the Service Recipient without Cause, by such
Participant by reason of Constructive Termination (as defined in the Company’s
Executive Change in Control Plan), or as a result of such Participant’s death or
Disability, such Participant shall fully vest in such Participant’s Restricted
Stock Units to the extent not then vested or previously forfeited or cancelled.


*    *    *




[Signature Page to Restricted Stock Unit Award –Executive Officer)]

--------------------------------------------------------------------------------






GATES INDUSTRIAL CORPORATION PLC
signature1.jpg [signature1.jpg]
___________________________________
By: Jamey S. Seely
Title: Executive Vice President, General Counsel & Corporate Secretary


[Signature Page to Restricted Stock Unit Award (Executive Officer)]

--------------------------------------------------------------------------------






THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.
PARTICIPANT1 
________________________________


_____________________________________ 
1 To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant's signature hereto.


[Signature Page to Restricted Stock Unit Award –Executive Officer)]

--------------------------------------------------------------------------------






TIME-BASED RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
GATES INDUSTRIAL CORPORATION PLC
2018 OMNIBUS INCENTIVE PLAN
(Employee)
Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the Gates Industrial Corporation plc 2018 Omnibus Incentive
Plan, as it may be amended and restated from time to time (the “Plan”), Gates
Industrial Corporation plc (the “Company”) and the Participant agree as follows.
Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Plan.
1. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Restricted Stock Units provided in the Grant Notice (with each
Restricted Stock Unit representing an unfunded, unsecured right to receive one
Ordinary Share). The Company reserves all rights with respect to the granting of
additional Restricted Stock Units hereunder and makes no implied promise to
grant additional Restricted Stock Units.
2. Vesting. Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest as provided in the Grant Notice.
3. Settlement of Restricted Stock Units. The Company will procure delivery to
the Participant as soon as reasonably practicable (and, in any event, within two
and one-half months) following the applicable vesting date, either one Ordinary
Share or the cash value of one Ordinary Share for each Restricted Stock Unit (as
adjusted under the Plan, as applicable, and subject to Section 8 below) which
becomes vested hereunder and such vested Restricted Stock Unit shall be
cancelled upon such delivery. Notwithstanding anything in this Restricted Stock
Unit Agreement to the contrary, the Company shall have no obligation to issue or
transfer any Ordinary Shares as contemplated by this Restricted Stock Unit
Agreement unless and until such issuance or transfer complies with all relevant
provisions of law and the requirements of any stock exchange on which the
Ordinary Shares are listed for trading. Such compliance shall include the
requirement for the Participant to pay the par value of each Ordinary Share for
each Restricted Stock Unit which has become vested hereunder.
4. Treatment of Restricted Stock Units Upon Termination. The provisions of
Section 9(c)(ii) of the Plan are incorporated herein by reference and made a
part hereof. Unless otherwise provided by the Committee, in the event of a
Participant’s Termination for any reason (other than as set forth in the Grant
Notice) prior to the time that such Participant’s Restricted Stock Units have
vested, (a) all vesting with respect to such Participant’s Restricted Stock
Units shall cease and (b) immediately following such Termination, all unvested
Restricted Stock Units shall be forfeited to the Company.
5. Participant. Whenever the word “Participant” is used in any provision of this
Restricted Stock Unit Agreement under circumstances where the provision should
logically be construed to apply to the executors, the administrators, or the
person or persons to whom the Restricted Stock Units may be transferred by will
or by the laws of descent and distribution, the word “Participant” shall be
deemed to include such person or persons.
6. Non-Transferability. The Restricted Stock Units may not be assigned,
alienated, pledged, attached, sold, or otherwise transferred or encumbered by
the Participant, unless such transfer is by will, by the laws of descent and
distribution or other applicable law, or specifically required pursuant to a
domestic relations order, and any such purported assignment, alienation, pledge,
attachment, sale, transfer, or encumbrance shall be void and unenforceable
against the Company or any other member of the Company Group; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer, or encumbrance.





--------------------------------------------------------------------------------





7. Rights as Shareholder; Dividend Equivalents. The Participant or a permitted
transferee in accordance with Section 13(b) of the Plan shall have no rights as
a shareholder with respect to any Ordinary Share underlying a Restricted Stock
Unit (including no rights with respect to voting or to receive dividends or
dividend equivalents) unless and until the Participant shall have become the
holder of record or the beneficial owner of such Ordinary Share, and no
adjustment shall be made for dividends or distributions or other rights in
respect of such Ordinary Share for which the record date is prior to the date
upon which the Participant shall become the holder of record or the beneficial
owner thereof. The Restricted Stock Units shall be entitled to be credited with
dividend equivalent payments upon the payment by the Company of dividends on
Ordinary Shares. Such dividend equivalents will be provided in Ordinary Shares
having a Fair Market Value on the date that the Restricted Stock Units are
settled equal to the amount of such applicable dividends, and shall be payable
at the same time as the Restricted Stock Units are settled in accordance with
Section 4 below. In the event that any Restricted Stock Unit is forfeited by its
terms, the Participant shall have no right to dividend equivalent payments in
respect of such forfeited Restricted Stock Units.
8. Tax Withholding and Payment of Par Value. The provisions of Section 13(d) of
the Plan are incorporated herein by reference and made a part hereof. The
Participant shall satisfy such Participant’s withholding liability, if any,
referred to in Section 13(d) of the Plan by way of a settlement procedure
effected by the settlement of the Award in a combination of: (i) Ordinary
Shares; and (ii) cash (based on the Fair Market Value of the Ordinary Shares on
the day prior to vesting), where the amount of cash is sufficient to pay (A) the
par value of each Ordinary Share delivered pursuant to the award, and (B) all
applicable required minimum income, employment, and/or other applicable taxes
and employee and, if applicable, employer social security contributions that are
statutorily required to be withheld with respect to an Award.
9. Notice. Every notice or other communication relating to this Restricted Stock
Unit Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company’s General Counsel,
and all notices or communications by the Company to the Participant may be given
to the Participant personally or may be mailed to the Participant at the
Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.
10. No Right to Continued Service. This Restricted Stock Unit Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Service Recipient.
11. Binding Effect. This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.
12. Waiver and Amendments. Except as otherwise set forth in Section 12 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.
13. Governing Law/Venue. This Restricted Stock Unit Agreement shall be construed
and interpreted in accordance with the laws of the State of Colorado, without
regard to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Colorado.
14. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement (including the Grant Notice), the Plan shall govern and control.


2

--------------------------------------------------------------------------------





15. Section 409A. It is intended that the Restricted Stock Units granted
hereunder shall be exempt from Section 409A of the Code pursuant to the
“short-term deferral” rule applicable to such section, as set forth in the
regulations or other guidance published by the Internal Revenue Service
thereunder.


3